Citation Nr: 0020186	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected scar, gunshot wound, left scapula region with 
retained foreign body, injury to Muscle Group I, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service 
connected tinnitus aurium, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
service connected partial deafness of the left ear.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant increased 
evaluations for scar, gunshot wound, left scapula region with 
retained foreign body, injury to Muscle Group I, currently 
evaluated as 20 percent disabling, and tinnitus aurium, 
currently evaluated as 10 percent disabling; and declined to 
grant a compensable rating for partial deafness of the left 
ear.  


REMAND

The evidence from the veteran's claims file shows that in 
November 1998 the veteran requested a personal hearing before 
the RO concerning a June 1997 RO rating decision for which 
the veteran filed a notice of disagreement. After receiving 
his statement of the case, the veteran filed an "Appeal to 
Board of Veterans' Appeals" (VA Form 9) in January 1999, and 
requested a personal hearing at the local RO before the 
Board, known as a "Travel Board" hearing.  In May 1999, the 
veteran again requested a hearing on his claim.  The RO 
certified the case to the Board in August 1999, without 
scheduling the veteran for a Travel Board hearing.  In its 
"Written Brief Presentation" submitted in June 2000, the 
veteran's service representative highlighted the lack of a 
scheduled hearing for the veteran to submit 

testimony on his claim.  The representative also stated that 
the veteran still desires a hearing, and asked that the case 
be remanded to the RO for a Travel Board hearing.              

In reviewing the file, the Board finds no evidence of a 
hearing ever being held in this case.  Therefore, to ensure 
that VA has met its duty to obtain governmental records 
pertinent to this claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
Travel Board hearing to be conducted at 
the RO.  The RO should also inform the 
veteran of the opportunity to receive a 
hearing before the Board by way of a 
VideoConference, if available.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




